, Mr. Justice Bailey
delivered the opinion of the court.
This cause was tried in the county court before a jury consisting of six. Only five of the jurors agreed to the verdict, which was in favor of the' defendant. *427Judgment was rendered upon the verdict, pursuant to an act of the legislature, approved April 22, 1899. —Session Laws 1899, p. 244.
The plaintiff sued out a writ of error in the court of appeals, to review .the judgment rendered upon such verdict.
The statute authorizing a verdict to be found by less than a full jury has heretofore been declared unconstitutional by this court (City of Denver v. Hyatt, 28 Colo. 129), and also by the court of appeals. —The Star Loan Co. v. Duffy Van & Storage Co., 77 Pac. 1092, 20 Colo. App.
The verdict was, therefore, a nullity, and the judgment entered upon it must be reversed.

Reversed.

Chief Justice Gabbert and Mr. Justice Goddard concur.